 
IRREVOCABLE OFFER
 


THIS IRREVOCABLE OFFER is made on April 1, 2009,


BY:


-  
ANTONIO AGUSTÍN GIULIANOTTI, Argentinean, D.N.I. No. 7379817, domiciled in calle
Dr. Aparicio 667, 4600 San Salvador de Jujuy, Jujuy Province, on his own name
and on behalf of JUAN PABLO GIULIANOTTI, D.N.I. No. 29.707995; CLAUDIA KARINA
GIULIANOTTI, D.N.I. No. 23.946342; MARÍA GABRIELA GIULIANOTTI, D.N.I. No.
22.777.383; ABRAHAM ALFREDO CABEZAS , D.N.I. No. 11.256.394 and Mrs. ANA MARÍA
IBAÑEZ, D.N.I. No. 6.435.121, pursuant to the general power of attorney n° 736
granted on San Salvador de Jujuy the 20th November 2007 by notary Cesar Ricardo
Frias holding the Rergister n° 36 (“Giulianotti”);



and


-  
Soltera Mining Corp, a corporation organized under the laws of Nevada and having
an office at 1005 – 289 Drake Street, Vancouver, British Columbia, V6B 5Z5 Fax
+1 888 768 5552 (“Soltera”);



TO:


-  
TNR Gold Corp, a corporation organized under the laws of British Columbia with
offices at 620 – 650 West Georgia Street, Vancouver, British Columbia, V6B 4N9,
fax (604) 687 4670 and Compañía Minera Solitario S.A., (jointly defined as
“TNR”).



Giulianotti, Soltera and TNR are jointly defined as the “Parties”.




WHEREAS:


- Pursuant to an exploration and purchase option contract between Fabio
Montanari, an Italian businessman with Passport No. E571059 (“Montanari”) and
Giulianotti, dated December 19, 2005 (the “Original Contract”), Montanari was
granted a right to acquire a 100% interest in the following mining properties
located in the Province of Jujuy, located in Santa Catalina's department: MINA
EUREKA, File No. 88G32 and MINA EUREKA SUR, File No. 020G1997; registered on
behalf of Giulianotti.


- Pursuant to an option agreement between Fabio Montanari, TNR, and Giulianotti
dated March 21, 2007 (the “First Contract”), TNR has a right to acquire a 75%
interest in the mining properties described in the preceding paragraph.


- Pursuant to an option agreement between Fabio Montanari, TNR, and Giulianotti
dated July 06, 2007 (the “Second Contract”) TNR has a right to acquire a 75%
interest in the following mining properties located in the Province of Jujuy,
located in Santa Catalina's department: MINA EUREKA, File No. 88G32; MINA EUREKA
SUR, File NO. 020G1997; MINA GINO I, File No.125C1995; MINA MASON II, File No.
124C1995; MINA JULIO I, File No. 119C1995; MINA JULIO II, File No. 120C1995 and
MINA EUREKA II, File No. 668G2006, which are registered on behalf of Giulianotti
(the “Mining Property”).


 
Page - 1

--------------------------------------------------------------------------------

 
- Pursuant to an assignment contract between Montanari and Soltera dated
February 25, 2008, the rights of Montanari concerning the Original Contract, the
First Contract and the Second Contract were assigned to Soltera. This assignment
was approved by TNR and Giulianotti.


The terms and conditions of the agreement that will be formed upon the
acceptance of this Irrevocable Offer (the “Agreement”) are the following:


FIRST: The First Contract and the Second Contract will be suspended until
December 18th, 2009. The rights and obligations of the Parties under the
Original Contract, the First Contract and the Second Contract will be suspended
during this period, but these contracts and the rights and obligations
thereunder will not be terminated unless the conditions set forth in Clauses
Fifth or Sixth are fully complied with.


SECOND: The First Contract and Second Contract will be suspended from the 18th
December 2008 until the 18th December 2009, if TNR pays to Giulianotti the
amount of USD 60,000 in bimonthly payments of US $10.000, as follows: A first
payment of USD 20,000, corresponding to the period December 2008 - 19th March
2009, must be made upon the acceptance of this Irrevocable Offer as set forth
below, and four payments, of USD 10,000 each, must be made on or before the 19th
day of May, July, September and November 2009. All these payments will be
discounted from the Option Payments to be paid by TNR under the Third Contract
(and allocated to the price of the title to the Mining Property), if this
Contract is not terminated pursuant to Clauses Fifth or Sixth. In the case of a
renegotiation of the Third Contract, the Parties will credit this amount to the
payments that may be agreed in the renegotiation. All payments must be made by
TNR through wire transfer, in Argentine Pesos, at the seller exchange rate of
the Banco de la Nación Argentina at the closing of operations of the previous
Argentine working day, to the following bank account:


Beneficiary: ANTONIO AGUSTÍN GIULIANOTTI
Account n. 0023104/5
CBU: 0170256140000002310459
Banco Frances
Alvear 998
San Salvador de Jujuy, Jujuy


THIRD: TNR must pay, in addition, the expenses needed to maintain the Mining
Property in good standing and the survey into pertenencias (ejecución de
mensuras) for the following mines comprised in the Mining Property: MINA EUREKA,
File No. 88G32; MINA EUREKA SUR, File NO. 020G1997; MINA GINO I, File
No.125C1995; MINA MASON II, File No. 124C1995; MINA JULIO I, File No. 119C1995;
MINA JULIO II, File No. 120C1995 and MINA EUREKA II, File No. 668G2006. The
expenses shall not exceed 25.000 Argentinean Pesos (“ARS”), and are to be paid
for the first half part by May 2009 and for the second half part by August 2009.
The mining property canon for the 2009 has already been paid by TNR and shall
not be computed in this ARS 25,000 limit.


FOURTH: TNR, within thirty days from the acceptance of this Irrevocable Offer,
must release all the technical information about the prospecting done in the
Mining Property to Soltera and to Giulianotti listed in Exhibit A, which Soltera
and Giulianotti are free to disclose this information to third parties for the
purpose described in Clause FIFTH. Upon TNR’s approval, Soltera and Giulianotti
may issue press releases making a limited disclosure of the information for the
purposes of Clause FIFTH. Soltera and Giulianotti will be free to disclose the
aforementioned information in any manner, without limitation, after the
termination of the Second Contract and the Third Contract pursuant to Clauses
FIFTH or SIXTH.


 
Page - 2

--------------------------------------------------------------------------------

 
FIFTH:  Soltera and Giulianotti will continue to be bound by the Original
Contract until December 18, 2009, and will search for other joint venture
partner. If a partner is found or other arrangement is agreed between Soltera
and Giulianotti, TNR will, at its sole choice:


a.  
be entitled to return the Mining Property to Giulianotti and terminate the First
Contract and the Second Contract without any further expenses payment (including
payments set forth in Clause SECOND and THIRD not yet due), or any other
obligation, and will automatically be released from any payments, expenses, or
obligations that may have accrued under the First Contract and the Second
Contract before or after the acceptance of this Irrevocable Offer by TNR; or



b.  
renegotiate the First Contract and Second Contract and restart the investment in
the Mining Property.



SIXTH: After completing the payment of USD 60,000 set forth in Clause SECOND,
paying the Expenses set forth in clause THIRD and TNR’s compliance with Clause
FOURTH:


a.  
the First Contract and the Second Contract will be automatically terminated and
TNR will not be liable to make any further payment, expenses or any other
obligation;



b.  
TNR will automatically be released from any payments, expenses or obligations
that may have accrued under the First Contract and the Second Contract before or
after the acceptance of this Irrevocable Offer by TNR; and



c.  
On or before November 19, 2009, TNR must notify Soltera and Giulianotti, through
written notices sent to the addresses set forth in the heading of this
Irrevocable Offer, whether TNR, at its sole choice, opts to:



(i)  
return the Mining Property, in which case TNR must return the possession of
the  Mining Property to [Giulianotti] within the next calendar month; or



(ii)  
renegotiate the First Contract and Second Contract and restart the investment in
the Mining Property, in which case all parties will renegotiate in good faith
the terms of the First Contract and Second Contract within the following
calendar month. If no agreement is reached, TNR must return the possession of
the Mining Property to Giulianotti within the following calendar month.



d.  
If TNR does not send to Soltera and Giulianotti the notice set forth under
caption (c) above on or before November 19, 2009, it will be deemed that TNR
opted to return the Mining Property as set forth under caption (c)(i).



SEVENTH: TNR’s failure to comply with the payments set forth in Clause SECOND
and THIRD will entitle Giulianotti and Soltera to terminate the Agreement and
demand from TNR Gold Corp. and/or Compañía Minera Solitario the performance of
all the payments and the obligations accrued under the Second Contract and the
Third Contract as of the termination date.


EIGHTH: (1) TNR will retain the right of entry to the Mining Property, and
Giulianotti and Soltera will not be entitled to perform activities in the Mining
Property unless authorized in writing by TNR, which authorization shall not be
unreasonably withheld.


(2) Giulianotti and/or Soltera will indemnify and hold TNR harmless for any
claim or liability arising from the activities conducted by Giulianotti or
Soltera in the Mining Property.


 
Page - 3

--------------------------------------------------------------------------------

 
NINTH: The Agreement will be governed and construed by Argentine law. Any
dispute between the parties in connection with the Agreement, its existence,
validity, qualification, interpretation, scope, performance, breach or
termination shall be finally settled by the ordinary tribunals of the city of
Buenos Aires.


This irrevocable offer shall be open for acceptance by TNR for 10 Argentine
business days as from April 1, 2009. TNR must accept this offer by transferring
the first USD 20,000 payment set forth in Clause SECOND to the bank account set
forth in such Clause, of which USD 19,500 shall be transferred by TNR Gold Corp
and USD 500 shall be transferred by Compañía Minera Solitario.




Signed, in the city of San Salvador de Jujuy, Argentina, on April 1, 2009, by






/s/ Antonio Agustin Giulianotti
______________________________________________________
Antonio Agustin Giulianotti






/s/ Authorized Signatory
______________________________________________________
SOLTERA MINING CORP


Name: ________________________________________________


Position: ______________________________________________
 
 
 
Page - 4

--------------------------------------------------------------------------------

 
 
Exhibit A


List of the technical information to be released from TNR as set forth in clause
Fourth.


-  
All technical reports and interpretations done from Peter Folk and Colin Chapman
and other geologists also following the N.I. 43-101 Standards or the JORK Code.



-  
Geochemical prospecting: raw data as coordinates, chemical analysis, technical
reports if exists,



-  
Geophysical prospecting with related maps, raw topographic and geophysical data,
and technical reports and interpretations.



-  
Sedimentological survey, with related maps reports and interpretations.



-  
Topographic data.









 
Page - 5

--------------------------------------------------------------------------------

 